Citation Nr: 1204178	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  He is currently diagnosed with bipolar disorder, depression, and alcohol/polysubstance dependence. 

Initially, the Board notes that the Veteran testified during his April 2011 hearing that he has been in receipt of benefits from the Social Security Administration (SSA) for the past couple of years.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records. 
The Veteran testified that he received mental health counseling on four separate occasions during service.  The RO requested any inpatient clinical records for mental health treatment dated from1987 through 1989 at the base hospital at Camp Lejeune.  However after conducting a search, the records were deemed unavailable and it was noted that further attempts to secure such records would be futile.  The current record does not show any in-service psychiatric treatment, complaints, and/or diagnoses.

The Veteran also testified that while stationed at Camp Lejeune he had disciplinary issues.  Specifically, he stated that he was charged with possession in 1987; he was alleged to have set fire to the barracks in 1988; and received two DUIs in 1987 or 1988.  A review of the record does not confirm any of these violations however the Board observes that the Veteran's service personnel records are not associated with the claims folder.  As such, an effort should be made to obtain the Veteran's service personnel records.

The Board also notes that the record contains a March 2009 statement from the Veteran's VA clinical psychologist.  This psychologist diagnosed the Veteran with bipolar disorder, mood disorder, and cocaine/alcohol dependence, and opined that such diagnoses are due to the psychological stressors of the Veteran's period of military assignment.  Because the psychologist did not provide rationale for such opinion and the record does not show any mental health problems during service, the Board finds that a VA examination is necessary to help complete its appellate review of this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  Request the Veteran's service personnel records for his military service from May 1986 to March 1990.  Such records should include any violations or disciplinary actions taken against the Veteran while stationed at Camp Lejeune. 

3.  After obtaining any other outstanding pertinent evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to and reviewed by the examiner. 

The examiner is asked to diagnose all psychiatric disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.

The examiner is asked to reconcile any opinion with any service personnel records, the March 2009 opinion, and the Veteran's contentions, to include his competent lay evidence regarding the continuity of psychiatric symptomatology since service.  

A complete rationale should be provided for any opinion provided. 

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


